 


 HR 3656 ENR: To amend title 38, United States Code, to provide for a consistent eligibility date for provision of Department of Veterans Affairs memorial headstones and markers for eligible spouses and dependent children of veterans whose remains are unavailable.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fifteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and eighteen
H. R. 3656 
 
AN ACT
To amend title 38, United States Code, to provide for a consistent eligibility date for provision of Department of Veterans Affairs memorial headstones and markers for eligible spouses and dependent children of veterans whose remains are unavailable.
 

1.Eligibility of veterans’ spouses and dependent children whose remains are unavailable for Department of Veterans Affairs memorial headstones and markersSection 2306(b)(2) of title 38, United States Code, is amended— (1)in subparagraph (B), by striking The and inserting An individual who dies on or after November 11, 1998, who is the; and
(2)in subparagraph (C), by striking An and inserting An individual who dies on or after November 11, 1998, who is an.  Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 